—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him upon a plea of guilty of attempted assault in the first degree (Penal Law §§ 110.00, 120.10 [1]). County Court properly exercised its discretion in refusing to grant defendant youthful offender status where, as here, there *988are no “mitigating circumstances that bear directly upon the manner in which the crime was committed” (CPL 720.10 [3] [i]; see, CPL 720.10 [2]; People v Fergas, 272 AD2d 340, 341, lv denied 95 NY2d 865; People v Boyd, 254 AD2d 740, 741, lv denied 92 NY2d 1047). The sentence is not unduly harsh or severe. The remaining contention of defendant in his pro se supplemental brief is not preserved for our review (see, CPL 470.05 [2]), and we decline to exercise our power to review it as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). (Appeal from Judgment of Erie County Court, Drury, J. — Attempted Assault, 1st Degree.) Present — Pigott, Jr., P. J., Wisner, Scudder, Kehoe and Burns, JJ.